PER CURIAM.
No response having been filed to the petition for certiorari, in accordance with this court’s previous order to show cause, the petition making a prima facie case for relief, the trial court’s order1 denying the petitioner a jury trial be and the same is hereby quashed. See Hightower v. Bigoney, 156 So.2d 501 (Fla.1963); Boston Rug Galleries, Inc. v. William Iselin & Co., Inc., 212 So.2d 58 (Fla. 4th DCA 1968); Olin’s, Inc., v. Avis Rental Car System of Florida, 131 So.2d 20 (Fla. 3d DCA 1961).

. The order that was the subject of this Writ of Certiorari was entered by the county judge in an order transferring the cause to the circuit court.